Stephens, P. J.,
dissenting. I am of the opinion that the evidence was sufficient to authorize the inference that the first marriage had not been dissolved; that is, that no divorce had been granted, and that therefore the second marriage was bigamous. This being the case, it is error to conclude as a matter of law that the claimant, Dora Seals, the wife of the first marriage, had failed to show that the first marriage was undissolved. I am of the opinion that the evidence is not conclusive that the claimant was not the wife of the dead man, but was sufficient to authorize a finding that she was the dead man’s wife, and that she did not desert him, but that he deserted her. The claimant’s conduct with other men after the deceased, her husband, had deserted her, does not authorize a conclusion that she had abandoned the marriage or had deserted her husband. I am therefore of the opinion that the evidence authorized the award of compensation, and that the superior court did not err in affirming it.